PER CURIAM:
Early D. Monroe, Jr., appeals the district court’s order granting summary judgment to the United States on its action seeking to reduce to judgment an outstanding tax assessment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Monroe, No. 1:06-cv-00691-WMN, 2007 WL 3348284 (D.Md. Mar. 14, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.